                                                                  USDC5PNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ~IQ"R,ONICALtY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#: - - - ! : -
                                                                 DATE~: _ l:l/1/1'1                e
 SECURITIES AND EXCHANGE
 COMMISSION,                                                17cv07994 (AT) (DF)

                                Plaintiff,                  SCHEDULING ORDER

                -against-

 RIO TINTO PLC, et al.,

                                Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       The above-captioned case having been referred to this Court for general pretrial

supervision; and plaintiff Securities and Exchange Commission (the "SEC") having filed a

motion to amend the Complaint; and this Court having not yet ruled on that motion; and the SEC

having requested that expert discovery proceed at this time with respect to all of the claims that it

seeks to include in its proposed Amended Complaint (including claims that have previously been

dismissed by the Court), or, alternatively, that expert discovery be stayed pending resolution of

the motion to amend; and defendants Rio Tinto PLC, Rio Tinto Limited, Thomas Albanese, and

Guy Robert Elliott ("Defendants") having taken the position that expert discovery should

proceed, but only as to the claims currently extant in this case; and this Court having considered

the parties' positions, as set out in a joint letter to the Court (Dkt. 167); it is hereby ORDERED

as follows:

        1.     At this time, the parties are directed to limit their expert reports to the claims and

defenses currently extant in this case.

       2.      With the limitation set forth in paragraph 1, above, the SEC's opening expert

reports shall be served no later than December 20, 2019; Defendants' rebuttal and opening expert
reports shall be served no later than February 7, 2020; and the SEC's rebuttal reports shall be

served no later than March 9, 2020.

       3.      Expert depositions, as well as the submission of summary judgment motions,

shall be stayed pending the Court's resolution of the pending motion to amend. If, as a result of

the Court' s ruling on that motion, new claims are added to the action, then the parties should

confer in good faith, at that time, regarding a proposed schedule for the service of supplemental

reports, expert depositions, and summary judgment motions, and, within one week of that ruling,

should jointly submit such a proposed schedule to this Court for its consideration.

Dated: New York, New York
       December 9, 2019

                                                     SO ORDERED


                                                        J. lt;( kz_
                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                2
